 W. R. GRACE & CO.W. R. Grace & Co., Construction Products Divisionand General Truck Drivers, Chauffeurs, Ware-housemen and Helpers, Local No. 270, a/wInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, Ind.Cases 15-CA-6108 and 15-RC-5858June 30, 1977DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIVEBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn February 4, 1977, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief; the ChargingParty filed exceptions; Respondent filed a request fororal argument,' a motion to strike the GeneralCounsel's exceptions and brief, and a brief in supportof its motion to strike;2 and the General Counselfiled an opposition thereto.Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order only tothe extent consistent herewith.Pursuant to the Acting Regional Director's Deci-sion and Direction of Election issued on March 12,1976, a Board-conducted election was held on April8, 1976, in a unit of Respondent's production andmaintenance employees. The election resulted in fivevotes for, and four against, the Union, General TruckDrivers, Chauffeurs, Warehousemen and Helpers,Local No. 270, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind. There were no void orchallenged ballots. Thereafter, Respondent filedtimely objections to the conduct of the electionalleging that the Board agent improperly deniedSanders Green, a maintenance employee, the right tovote. On May 24, 1976, the Union filed an unfairlabor practice charge against Respondent, alleging,inter alia, that following the election RespondentI Respondent's request for oral argument is hereby denied as the record,the exceptions, and the briefs adequately present the issues and the positionsof the parties. We find no merit to Respondent's contention that the GeneralCounsel's filing of exceptions in the unfair labor practice proceedingsubverts the Regional Office's role in the representation matter.2 Respondent's motion to stnke the General Counsel's exceptions andbrief is hereby denied as lacking in merit.230 NLRB No. 76instituted certain unilateral changes in its operationwithout prior notice to or consultation with theUnion.On June 3, the Regional Director filed a Supple-mental Decision and Certification of Representativein which he overruled Respondent's objections intheir entirety and certified the Union. Respondentsubsequently filed with the Board a timely requestfor review of the Regional Director's SupplementalDecision and Certification of Representative. OnJuly 30, the Regional Director issued a complaint onthe basis of the unfair labor practice charges filed bythe Union. On August 20, the Board grantedRespondent's request for review, remanded Respon-dent's objections to the Regional Director for thepurpose of conducting a hearing thereon, and stayedthe certification. Thereafter, the Regional Directorissued an order consolidating the representation andunfair labor practice cases for hearing. The consoli-dated cases were heard before Administrative LawJudge Benjamin K. Blackburn on September 14 and16, 1976.The Administrative Law Judge found, inter alia,that, at the time of the election, Green was atemporary supervisor whose community of interestlay more with his fellow employees than withmanagement, and that he was therefore eligible tovote in the election. In addition, the AdministrativeLaw Judge found that, although no one was to blamefor Green's failure to vote, Green nevertheless wasdenied the right to cast a potentially decisive vote inthe election. He recommended, therefore, that theobjections to the conduct of the election be sustainedand the election be set aside. As a corollary to thisfinding, he concluded that Respondent was under noduty to bargain with the Union after the election andduring the pendency of the objections. Accordingly,the complaint herein, which alleged that during thepostelection period Respondent unilaterally discon-tinued its Monokote production process, laid offemployees, and changed work schedules in violationof Section 8(a)(5) and (1), was dismissed in itsentirety. Contrary to the Administrative Law Judge,we find, for the reasons set forth below, thatRespondent's objections to the conduct of theelection are without merit, that the results of theelection are valid, and that Respondent has violatedSection 8(a)(5) and (1) of the Act.With respect to the objections, the relevant factsare as follows: On March 15, 1976, Sanders Green, a3 The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 01950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employee, agreed to assume the dutiesof shift leader on one of the three shifts followingRespondent's suspension of shift leader Allen. OnMarch 17, Respondent's general plant manager forthe southern region, Timmons, offered Green theshift leader position on a permanent basis, but Greendeclined to accept. Green did agree, however, tocontinue acting as shift leader until a replacement forAllen could be trained, a period which Timmonsestimated would be 30 to 60 days.Sometime after March 15, Plant Manager McGeeprepared an Excelsior eligibility list4for use in theelection which was scheduled for April 8. Green'sname did not appear on the list. McGee testified thathe omitted Green's name from the list because heassumed, based on the Acting Regional Director'sDecision and Direction of Election, that all shiftleaders, including Green, were supervisors and weretherefore excluded from the unit. McGee alsotestified, however, that on April 7, the day before theelection, in response to Green's inquiry as to whetheror not he should vote, McGee informed him thataccording to the posted notice of election,"[P]roduction and maintenance personnel are sup-posed to vote."Thereafter, according to Green's credited testimo-ny, when he came to the polling area to vote on theday of the election and the Board agent asked for hisname, the following ensued:GREEN: And I said Sanders Green and I don'tthink he fully understood what I said so I spelledit for him. S-a-n-d-e-r-s, Sanders Green and thenhe looked and said my name was not on the listand he said what makes you think you are eligibleto vote? And I said because everybody else votingand I thought I was eligible to vote too so he hadmore questions to ask me but I didn't give him notime because I hunkered my shoulders andwalked out.JUDGE BLACKBURN: What makes you think hehad more questions to ask?GREEN: Because he seemed to want to saysomething.JUDGE BLACKBURN: He started to open hismouth or something like that?GREEN: And I was walking out at the timebecause I say I was in the voting area and at leastmaybe a minute.As is evident from the above-quoted testimony,Green himself admitted that, after the Board agentasked his name and told him that his name was noti Excelsior Underwear Inc., 156 NLRB 1236 (1966).1 International Telephone and Telegraph Corporation. Industrial ProductsDivision, 129 NLRB 221 (1960).on the Excelsior list, he hurriedly left the polling areaand, despite his awareness that the Board agentwished to pursue the matter, he gave the Board agentno time in which to complete his questions or toextend to him an opportunity to vote a challengedballot. In view of this testimony, we cannot find thatthe Board agent engaged in any improper conductand that Green was denied the right to cast a ballot.Rather, we find that Green voluntarily and knowing-ly left the voting area and thus voluntarily andknowingly failed to exercise his legal right to cast aballot.5Accordingly, we hereby overrule Respon-dent's objections.6Inasmuch as the results of theelection show that a majority of valid votes were castin favor of representation, we shall certify the Union.With respect to the alleged unfair labor practices,the parties stipulated that on May 20, 1976, duringthe pendency of the objections, Respondent, throughTimmons, notified its production and maintenanceemployees that it was discontinuing its Monokoteoperation for economic reasons and that effectiveimmediately employees Solomon James, John Cun-ningham, James Fox, and Louis Morgan werepermanently laid off. In addition, the parties stipulat-ed that effective the following day, May 21, Respon-dent eliminated its third shift, and that, on or aboutthe week ending June 10, and periodically thereafter,Respondent made additional changes in productionshifts. The parties stipulated that Respondent unilat-erally effectuated all of the above-mentioned changeswithout giving notice to and/or consulting with theUnion.It is well established that an employer violatesSection 8(a)(5) and (1) when, without first consultingwith the union, it makes changes in terms andconditions of employment during the pendency ofobjections to an election which eventually results inthe certification of the union. Mike O'ConnorChevrolet-Buick-GMC Co., Inc., 209 NLRB 701(1974). In the instant case, however, the RegionalDirector, by dismissing the 8(a)(3) portion of theunfair labor practice charge, determined that thediscontinuance of the Monokote operation wasmotivated by legitimate business reasons. According-ly, in his brief to the Board, counsel for the GeneralCounsel expressly states that he "does not and hasnot contested Respondent's right unilaterally tocease manufacturing Monokote in New Orleans" orits consequent layoff of four employees, and that hespecifically does not seek the reestablishment of thatoperation or the reinstatement of the laid-off employ-ees. In these particular circumstances, we find thatRespondent did not violate Section 8(a)(5) by failing6 In view of the result we have reached herein, we find it unnecessary todetermine whether or not Green was, in fact, eligible to vote in the election.618 W. R. GRACE & CO.to notify and consult with the Union over its decisionto close the Monokote operation, to lay off employ-ees, or to change its work schedules. We do find,however, that Respondent was under an obligationto bargain with the Union over the effects of itsdecision to discontinue its Monokote operation, tolay off employees as well as to change its workschedules, and that its failure to do so violatedSection 8(a)(5) and (1) of the Act.7THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.We shall order Respondent to bargain, uponrequest, with the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit, with respect to rates of pay, wages, hours, andother terms and conditions of employment, includingthe effects of the discontinuation of its Monokoteoperation, the layoff of unit employees, and thechanging of its work schedules on the unit employ-ees. It is clear, however, that a bargaining order alonecannot fully remedy the unfair labor practicescommitted by Respondent since, as a result of itsfailure to bargain with the Union about the effects ofdiscontinuing the Monokote operation, the laying offof employees, and the changing of work schedules,Respondent's employees were denied an opportunityto bargain through their exclusive representative at atime when such bargaining would have been mean-ingful in easing the hardship on employees whosejobs were being terminated. Under the circumstancesof this case, in order to assure meaningful bargainingand to effectuate the purposes of the Act, we shallaccompany our order to bargain with a requirementthat Respondent provide backpay to employeesSolomon James, John Cunningham, James Fox, andLouis Morgan in a manner similar to that required inTransmarine Navigation Corporation, 170 NLRB 389(1968). In addition, we shall require that the backpayfor the above-named employees be not less than theamounts they would have earned during a 2-weekperiod of employment.8This qualified backpayremedy will place the Union in an effective bargain-ing position, while recognizing the economic necessi-ty which apparently compelled the discontinuationof Respondent's Monokote operation and the layoffof its employees.9Cf. Stagg Zipper Corp., 222 NLRB 1249 (1976): Van's Packing Plant,211 NLRB 692 (1974); Summit Tooling Company, 195 NLRB 479 (1972).R See also Rapid Air Expediting, Inc., 220 NLRB 931 (1975): Van'sPacking Plant, supra; Automation Institute of Los Angeles. db/'a West CoastSchools, 208 NLRB 725 (1974).Accordingly, we shall order Respondent to bargainwith the Union, upon request, about the effects of itsdiscontinuation of the Monokote operation andlayoff of employees, and over its changing of workschedules, and to pay employees Solomon James,John Cunningham, James Fox, and Louis Morganamounts at the rate of their normal wages when lastin Respondent's employ from 5 days after the date ofthis Decision until the occurrence of the earliest ofthe following conditions: (I) the date Respondentbargains to agreement with the Union on thosesubjects pertaining to the effects of discontinuationof the Monokote operation and layoff of employeesand over its changing of work schedules; (2) a bonafide impasse in bargaining; (3) the failure of theUnion to request bargaining within 5 days of thisDecision or to commence negotiations within 5 daysof Respondent's notice of its desire to bargain withthe Union; or (4) the subsequent failure of the Unionto bargain in good faith, but in no event shall thesum paid to any of these employees exceed theamount each would have earned as wages from thetime Respondent terminated its Monokote operationto the time each secured equivalent employmentelsewhere, or the date on which Respondent shallhave offered to bargain, whichever occurs first;provided, however, in no event shall this sum be lessthan such employees would have earned for a 20-week period at the rate of their normal wages whenlast in Respondent's employ.Effectuation of the policies of the Act requires, inaddition, that Respondent be required, in consulta-tion with the Union, to establish a preferential hiringlist, following a nondiscriminatory system such asseniority, which includes the names of SolomonJames, John Cunningham, James Fox, and LouisMorgan, and, if Monokote operations are everresumed in the Jefferson Parish, Louisiana, area,where Respondent is located, offer reinstatement tothese employees and bargain with the Union uponrequest. In the event Respondent in 'the futuredecides to resume its Monokote operation at 4729River Road, Jefferson Parish, Louisiana, it shall offerJames, Cunningham, Fox, and Morgan reinstate-ment to their former positions or, if such positions nolonger exist, to substantially equivalent positionsthere. Finally, we shall require Respondent to postcopies of the attached notice at its place of businessand, in addition, to mail copies of such notice toSolomon James, John Cunningham, James Fox, andLouis Morgan.9 Although Member Walther concurs in applying the Transmarineformula for computing backpay with respect to the laid-off employees, hewould make such an award subject to subsequent bargaining between theUnion and Respondent, consistent with his position in Atlas TackCorporation. 226 NLRB 222 (1977).619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent W. R. Grace & Co., ConstructionProducts Division, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. General Truck Drivers, Chauffeurs, Ware-housemen and Helpers, Local No. 270, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., is alabor organization within the meaning of Section 2(5)of the Act.3. All production and maintenance employeesemployed at Respondent's 4729 River Road, Jeffer-son Parish, Louisiana, facility; excluding all truckdri-vers, confidential employees, guards and supervisorsas defined in the Act, constitute an appropriate unitfor the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4. The Union is the exclusive representative ofthe employees in the aforesaid appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(a) of the Act.5. By failing and refusing, after the election heldherein and during the pendency of objections to theelection, to bargain with the Union concerning theeffects on employees in the bargaining unit ofRespondent's discontinuation of its Monokote oper-ation and layoff of employees and over its changingof work schedules, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,W. R. Grace & Co., Construction Products Division,Jefferson Parish, Louisiana, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain collectivelyconcerning the effects of the discontinuation of itsMonokote operation and layoff of employees andover its changing of work schedules with GeneralTruck Drivers, Chauffeurs, Warehousemen andHelpers, Local No. 270, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind., as the exclusive'o In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to arepresentative of all employees in the followingappropriate unit:All production and maintenance employees em-ployed at Respondent's 4729 River Road, Jeffer-son Parish, Louisiana, facility; excluding alltruckdrivers, confidential employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Upon request, bargain collectively with theUnion as the exclusive representative of the employ-ees in the above-described appropriate bargainingunit, with respect to rates of pay, wages, hours, andother terms and conditions of employment, includingthe effects of the discontinuation of its Monokoteoperation and layoff of unit employees and over itschanging of work schedules.(b) Provide backpay to Solomon James, JohnCunningham, James Fox, and Louis Morgan in themanner set forth in the section of this Decisionentitled "The Remedy."(c) Establish in consultation with the Union apreferential hiring list, following a nondiscriminatorysystem, such as seniority, which includes the namesof Solomon James, John Cunningham, James Fox,and Louis Morgan, and if Monokote operations areever resumed anywhere in the Jefferson Parish,Louisiana, area, offer reinstatement to these employ-ees. In the event Respondent in the future decides toresume its Monokote operation at its 4729 RiverRoad, Jefferson Parish, Louisiana, facility, it shalloffer them reinstatement to their former positions or,if such positions no longer exist, to substantiallyequivalent employment.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its Jefferson Parish, Louisiana, facilitycopies of the attached notice marked "Appendix" 10and mail copies of said notice to Solomon James,John Cunningham, James Fox, and Louis Morgan.Copies of said notice, on forms provided by theRegional Director for Region 15, after being dulysigned by Respondent's representatives, shall beposted by it immediately upon receipt thereof, andJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."620 W. R. GRACE & CO.be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for General Truck Drivers,Chauffeurs, Warehousemen and Helpers, Local No.270, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Ind., and that, pursuant to Section 9(a)of the National Labor Relations Act, as amended,said labor organization is the exclusive representativeof all the employees in the unit found appropriateherein for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,and terms and conditions of employment. Theappropriate unit is:All production and maintenance employees em-ployed at Respondent's 4729 River Road, Jeffer-son Parish, Louisiana, facility; excluding alltruckdrivers, confidential employees, guards andsupervisors as defined in the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse, upon request, to bargaincollectively, concerning rates of pay, wages,hours, and other terms and conditions of employ-ment, including the effects of our discontinuationof the Monokote production process and layoff ofemployees as well as over our changing of workschedules, with General Truckdrivers, Chauff-eurs, Warehousemen and Helpers, Local No. 270,affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Hel-pers of America, Ind., as the exclusive bargainingrepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights under Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive bargainingrepresentative of all employees in the bargainingunit described below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, including the effects of discontinua-tion of our Monokote production process andlayoff of employees Solomon James, John Cun-ningham, James Fox, and Louis Morgan, as wellas over our changing of work schedules. Thebargaining unit is:All production and maintenance employeesemployed at Respondent's 4729 River Road,Jefferson Parish, Louisiana, facility; exclud-ing all truckdrivers, confidential employees,guards and supervisors as defined in the Act.WE WILL pay Solomon James, John Cunning-ham, James Fox, and Louis Morgan their normalwages for a period required by the Decision,Order, and Certification of Representative of theNational Labor Relations Board.WE WILL in consultation with the Unionestablish a preferential hiring list, following anondiscriminatory system, such as seniority,which includes the names of Solomon James,John Cunningham, James Fox, and Louis Mor-gan. If Monokote operations are ever resumedanywhere in the Jefferson Parish, Louisiana, area,we will offer reinstatement to these employees. Ifwe decide to resume the Monokote operation atour 4729 River Road, Jefferson Parish, Louisiana,facility, we will offer them reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions.W. R. GRACE & Co.,CONSTRUCTIONPRODUCTS DIVISIONDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The petition in Case 15-RC-5858 was filed on February 3,1976.1 The hearing was held on February 25. The ActingRegional Director's Decision and Direction of Electionwas issued on March 12. The election was held on April 8.It resulted in five votes for the Union and four against.There were no void or challenged ballots. Respondent filedtimely objections. The charge in Case 15-CA-6108 wasI Dates are 1976 unless otherwise indicated.621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled on May 24. The Regional Director's SupplementalDecision and Certification of Representative in Case 15-RC-5858 was issued on June 3. Respondent filed a timelyrequest for review by the Board. The complaint in Case 15-CA-6108 was issued on July 30. The Board stayed thecertification and remanded Case 15-RC-5858 to theRegional Director for hearing on August 20. An orderconsolidating the two cases for hearing was issued onAugust 24. The hearing was held in New Orleans,Louisiana, on September 16 following a formal pretrialconference on September 15.The complaint alleges Respondent violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended, by unilaterally changing work schedules, discon-tinuing a part of its production process, and laying offemployees on or about May 20. That Respondent discon-tinued its Monokote operation on that date for economicreasons, thereby terminating the employment of fouremployees, and thereafter changed its shift times withoutnotifying or bargaining with the Union is undisputed.Respondent's duty to bargain is predicated on its certifica-tion in Case 15-RC-5858. The issue presented in that caseis whether Sanders Green, a temporary shift leader at thetime of the election, was improperly denied an opportunityto vote. For the reasons set forth below, I find that he wasan eligible voter, that the circumstances under which hefailed to cast a ballot invalidates the election held on April8 and the certification growing out of it, and that,therefore, Respondent did not refuse to bargain with theUnion when it acted unilaterally on May 20 and thereafter.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofexcellent briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Connecticut corporation, is engaged inJefferson Parish, Louisiana, in the business of processingconstruction materials. It annually receives goods andmaterials valued at more than $50,000 which are shippeddirectly to it from suppliers located outside the State ofLouisiana.II. THE OBJECTIONS TO THE ELECTIONA. FactsThis case turns, initially, on precisely what happenedwhen Sanders Green, a maintenance man/temporary shiftleader, sought to vote in the election held in Case 15-RC-5858 on April 8. Arnold Taylor, the Union's observer;Betty Arnone, Respondent's observer; and Green, himself,all testified about the incident. There is no real conflictamong their versions although they differ slightly as to thedetails. The most vivid account, by far, is Green's.Paraphrasing it would only dilute its clarity. I find,therefore, that this is what occurred when Green went tothe poll on April 8:Q. Do you recall going into the voting area?A. Yes.Q. Can you tell us what happened?A. Well, when I came in to go into vote I went intoto vote and I asked I inquired is this the place to voteand they said yes.JUDGE BLACKBURN: Who said yes?THE WITNESS: Arnold said yes, this is the place tovote.JUDGE BLACKBURN: I didn't understand you.THE wHNEss: Arnold, Arnold Taylor.JUDGE BLACKBURN: Mr. Taylor said that, yes. Okay.THE wrwNEss: So they looked at the list.JUDGE BLACKBURN: Who is they?THE WITNESS: Well, Betty looked at the list and thenthe agent [Daniel O'Callaghan] looked at the list and helooked at it and said what is your name. He asked memy name.JUDGE BLACKBURN: This is the board agent?THE WITNESS: Right. And I said Sanders Green and Idon't think he fully understand what I said so I spelledit for him. S-a-n-d-e-r-s, Sanders Green and then helooked and said my name was not on the list and hesaid what makes you think you are eligible to vote?And I said because everybody else voting and I thoughtI was eligible to vote too so he had more questions toask me but I didn't give him no time because Ihunkered my shoulders and walked out.JUDGE BLACKBURN: What makes you think he hadmore questions to ask?THE WITNESS: Because he seemed to want to saysomething.JUDGE BLACKBURN: He started to open his mouth orsomething like that?THE wrrNEss: And I was walking out at the timebecause I say I was in the voting area and at leastmaybe a minute.The problem which was created when Green walked outof the polling area as the Board agent opened his mouth tospeak further arose in this manner:The Regional Director found appropriate a unit of allproduction and maintenance employees, excluding truck-drivers, confidential employees, guards, and supervisors.He also found shift leaders to be supervisors within themeaning of the Act.Spencer Allen, one of Respondent's three shift leaders atthe time, failed to show up for work on Friday, March 12.When he came to the plant drunk later that night, JerryMcGee, Respondent's plant manager, suspended him.When Green reported to work on Monday morning,March 15, McGee asked him to help out by taking over asleader on Allen's shift. Green said he would be glad to. OnWednesday, March 17, Joe Timmons, Respondent'sGeneral plant manager for the southern region, came to theplant. He and McGee decided to discharge Allen. OnThursday, Timmons offered the shift leader's job to Greenon a permanent basis. Green, whose hourly rate of $4.96 asmaintenance man was 35 cents higher than that of a shiftleader, declined. Timmons asked Green to continue actingas shift leader until a replacement for Allen could betrained. Green agreed. Timmons said Ivy Nunnery, a rank-and-file employee, would begin training immediately.Green said Nunnery was a good choice. Timmons said the622 W. R. GRACE & CO.training would probably take 30 to 60 days. Nunnerybegan training that day. However, he never became a shiftleader. The change in operations which occurred on May20 eliminated one shift.McGee prepared the Excelsior list for use in the April 8election sometime after March 15. Because Green wasworking as a shift leader and shift leaders had been heldineligible to vote as supervisors, McGee did not place hisname on the list.While Green was working as a shift leader, he was vestedwith all the authority and responsibility of one who holdsthat job on a permanent basis. He continued to do thework and receive the pay of a maintenance man. Whilefixing a machine in the latter capacity, Green injured hishand on Friday, March 26. He worked on Saturday butwent on sick leave on Monday, March 29.Green visited the plant on April 7. He asked McGeeabout the election scheduled for the next day. McGeeshowed him the posted Board notice, pointing out that"maintenance employees" were explicitly included in theunit. Consequently, Green returned to the plant the nextday and attempted to vote with the result detailed above.Green's doctor released him for return to work in a"supervisory capacity only" on Monday, April 12. Hereturned to work as temporary shift leader on that day. Helast worked in that capacity on Saturday, April 17. OnMonday, April 19, he reverted to the status of maintenanceman.B. Analysis and ConclusionsWhether Sanders Green was eligible to vote on April 8turns on whether his status, as of that day, as temporaryshift leader prevented him from having a community ofinterest with employees in the unit. The answer lies, I think,in comparing his situation with that of one Reed, found bythe Board to be ineligible in somewhat similar circumstanc-es in GAF Corporation, 214 NLRB 409 (1974). Reed actedas machinist foreman from July 16 until September 21,1973. The petition in that case was filed on August 3, 1973,and the election was held on September 14, 1973. TheBoard said (410-411):While the Board has often held [citing United StatesSteel Corporation, Central Furnace, 188 NLRB 309(1971), and Adelphi University, 195 NLRB 639 (1972)]...that employees serving in a temporary supervisoryposition are not ineligible to vote in an election solelybecause they have served briefly in a supervisorycapacity, the record here shows that Reed's status wassomething more than that of a temporary supervisor.Moreover, this case is distinguishable since Reed wassupervising employees in his own unit, thus raising thespecter of possible conflict of interest with respect tothe unit employees.*t*sHere as in [E. 1. Du Pont de Nemours & Co., Inc., 210NLRB 395 (1974)] ... Reed, unlike employees foundto be temporary supervisors in other cases, supervisedemployees in his own unit before the petition was filedon August 3, 1973, and until more than a week after theelection. While the employees in E. I. DuPont werespecifically told that their tenure as relief foremenwould be limited in time and that they would return tounit jobs, Reed's supervisory status is more permanenthere, since there is no evidence that he would besupervisor for a limited time nor was there any noticegiven, at any time, that he would return to the unit.** *[I]t is clear that Reed, having served in a supervisorycapacity with this Employer, as well as with a prioremployer, was, and is, at the very least, a primecandidate for any other supervisory positions whichbecome available with this Employer. Thus, the recordshows that Reed does not have a sufficient communityof interest with the employees in the unit, and therearises the possibility of a serious conflict of interest, aconcern which the Board expressed as being present inthese circumstances in its E. I. DuPont decision supra.[Emphasis supplied.]If the fact that Reed was supervising employees in hisown unit is the point on which the Board's decision in GAFturns, then Green here, under Board law, is ineligible. Inreversing the Board in GAF, the United States Court ofAppeals for the Fifth Circuit had this to say on the point inGAF Corporation v. N.LR.B., 524 F.2d 492, 496 (1975):Taken together, the NLRB's own cases indicate thatan employee may be disqualified pursuant to section2(11) only if his temporary service as a supervisor is aregular and substantial part of his job which cannot be"sharply demarcated" from his rank-and-file duties.Given these established guidelines, the Board's disqual-ification of Reed because he was acting as a machinistforeman during Brewer's absence can only be explainedas an implicit adoption of a new policy towardtemporary supervisors. We find no merit, however, inthe NLRB's efforts to justify the approach taken in thiscase.** SWe find, moreover, no reasonable basis undersection 2(11) for the NLRB's conclusion that Reed'sballot should not be counted because he had beensupervising members of his own bargaining unit at thetime of the election. As our review of the Board'sdecisions has indicated, an employee's supervision ofhis own unit has disqualified him only from participat-ing in ongoing union activities during his temporaryservice as a foreman. The NLRB's traditional concernin this situation has been with the obvious improprietyof permitting a temporary foreman to participate inunit meetings and other activities while he is alsoserving as a supervisor.... The fact that Reedsupervised members of his own unit has no bearing onthe question of whether he is sufficiently concernedwith the terms and conditions of employment in thatunit to warrant his participation in the certificationelection.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARD** *Even if Reed had been a favorite of management, andwas, therefore, being considered for a permanent postas machinists foreman, the Board has itself held thatthe prospect of promotion does not preclude anemployee from participating in a bargaining unit ...We find no reasonable basis in either wording of theAct or its legislative history for the notion that anemployee can be denied the protections of the laborlaws because he is being considered for promotion.[Footnote and citations omitted.]That the specter referred to by the Board in GAF is notthe point on which its decision with respect to Reed turns isclear from its own rationale in E. I. Du Pont, supra, when itfirst found temporary foremen ineligible because theysupervised employees in their own unit. In Du Pont theBoard said (396):It is true, as a general proposition, that individualsholding "temporary" supervisory positions are normal-ly found eligible to vote in Board elections [citing, as anexample, Stewart & Stevenson Services, Inc., 164 NLRB741 (1967)]. This is so because, in most situations,temporary supervisory assignments may properly beviewed as relatively insignificant interludes in regularemployee assignments. That does not appear to us to bethe case here ...We note, moreover, that the individuals in question,unlike those involved in other cases, supervised the veryemployees in the unit, for the entire period of theorganizational campaign up to and including theelection. To grant the relief foremen unit and votingeligibility for this election would, it seems to us, presentserious conflict of interest problems. Should we find therelief foremen to be employees, and eligible to vote,because of their allegedly overriding interest in theoutcome of the election, presumably they should beentitled to ask their fellow employees how they wouldvote, and convey to them their own thoughts aboutorganization including, perhaps, what the Employerwould do in the event of unionization. They would, inorder to cast an informed vote, be entitled to attendunion meetings, inquire as to who is supporting theunion, and engage in the many other activities to which"employees" are entitled under Section 7. Presumablythe relief foremen could legitimately run for unionoffice, and be privy to intimate union organizationalplans. On the other hand, since these foremen, thoughdeemed "relief," constituted the major part of theEmployer's supervisory cadre throughout this period,the Employer would have been entitled to insist thatthey campaign on its behalf against the Union andperhaps consult with it about the progress of thecampaign.We believe that unit employees have the right toengage in union activities and in the choice of acollective-bargaining representative free from the par-ticipation of individuals who have been their chief, andperhaps only, supervisors for indefinite periods of time;who at the time of the election appeared to haveprospects of continuing in a supervisory role for furtherperiods; and, perhaps most importantly, whose loyaltythe employer could and undoubtedly would, demandduring the preelection period. [Footnotes omitted.]Green did not constitute the major part of Respondent'ssupervisory cadre in the period between the filing of thepetition and the holding of the election in Case 15-RC-5858. In fact, he was actually in the plant as a temporaryshift leader for only a small part of that period. Innumbers, he was only one of four supervisors. Thus thereason for having a temporary supervisor's identificationwith management outweigh his community of interest withthe employees beside whom he usually works because hesupervised them for a short period of time does not applyhere.In the course of describing his familiarity with Boardelection procedures, Green described himself as a supervi-sor when he cast a challenged ballot in a 1966 Boardelection at a potato chip factory where he formerly worked.Assuming that he was correct in this legal conclusion, itdoes not follow that he was like Reed in being a primecandidate for any other supervisory positions whichbecome available with Respondent. The only supervisor inthis plant above the level of shift leader is the plantmanager. Green testified he gave up being a shift leader athis previous place of employment because he did not likesupervision. There is no way the uneducated SandersGreen who testified before me can ever be promoted byRespondent to plant manager. Rather, he has more incommon with the employees whose community of interestwith other unit employees was not tarnished by a brief stintas a temporary supervisor in those cases which the Boarddistinguished in GAF and DuPont than he does with Reedof GAF or the relief foremen of DuPont. I find, therefore,that Green was an eligible voter when he went to the pollon April 8.The omission of Green's name from the eligibility listthat day was not his fault. Neither was it the fault of theBoard agent conducting the election. Under the customaryprocedure at Board elections, the omission would merelyhave resulted in Green's ballot being in a challengeenvelope, I would have recommended that it be openedand the ballot counted, and the outcome of both therepresentation and the unfair labor practice cases beforeme would have turned on whether Green had voted yea ornay. The fact that Green went away without voting cannotbe blamed on anyone. Green left so quickly that the Boardagent did not have a chance to put the challenged ballotprocedure into effect. The question of whether the Unionhas won the right to represent Respondent's productionand maintenance employees does not turn on a question offault, in any event. By failing to invoke the challengedballot procedure when Green came to the poll, the Boardagent denied an eligible voter a chance to cast a ballotwhich, as the April 8 count turned out, could have beendecisive. The purpose of the representation sections of theAct is to give every eligible employee an opportunity toparticipate in the selection of his bargaining representative.When an eligible employee who presents himself at the pollis denied that opportunity, the democratic process hasfailed. When that failure occurs under circumstances which624 W. R. GRACE & CO.demonstrably could have affected the outcome of theelection, the result cannot be permitted to stand. Irecommend, therefore, that the election held in Case 15-RC-5858 on April 8, 1976, be set aside and a secondelection be conducted.III. THE UNFAIR LABOR PRACTICESBecause the election of April 8 was invalid, Respondentwas under no duty to bargain with the Union when itdiscontinued its Monokote operation on May 20, 1976. 1find, therefore, that it did not violate Section 8(aX5) and (1)of the Act by reaching that decision unilaterally, thus,unilaterally, laying off some employees and rearranging thework schedules of others.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. W. R. Grace & Co., Construction Products Division,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. General Truck Drivers, Chauffeurs, Warehousemenand Helpers, Local No. 270, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Inc., is a labor organization within themeaning of Section 2(5) of the Act.3. The allegations of the complaint that Respondentviolated Section 8(aX5) and (1) of the Act have not beensustained.4. All production and maintenance employees em-ployed at Respondent's 4729 River Road, Jefferson Parish,Louisiana, facility, excluding all truckdrivers, confidentialemployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.[Recommended Order for dismissal omitted from publi-cation.]625